DETAILED ACTION
Response to Amendment
This Office Action is in response to Amendment filed on 01/05/21.
	Claim 1 has been amended.  
	Claims 1-12 are pending.
Remark of Applicants has been considered. 
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel claims 13-16 due to withdrawal of non-elected claims. 

Reason for allowance
 
 
Claims 1-12 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a device comprising: a lead having an outer lead part and an inner lead part which is set up by a lead leg part extending from the outer lead part, wherein the inner lead part extends from the lead leg part toward outside of the device, an encapsulating resin sealing the die pad, the chip and the lead so that the lead is partially exposed, a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/THAO P LE/
Primary Examiner, Art Unit 2818